Title: General Orders, 29 October 1777
From: Washington, George
To: 



Head Quarters, Whitpain Township [Pa.] Octobr 29th 1777.
Parole Norfolk.C. Signs Norwich. Norton.


The seamen returned in General Muhlenberg’s, Weedon’s, Woodford’s, Scotts, 2nd Maryland and McDougall’s brigades, are to have by them, three day’s provisions ready cooked, and hold themselves ready to march at the shortest notice.
After Orders. The ammunition of each brigade is to be inspected without the least delay, and reports of the state of it made immediately.
